Exhibit 10.1

FIRST AMENDMENT
TO
AMENDED AND RESTATED STOCKHOLDER AGREEMENT


This First Amendment, dated as of January 29, 2016 (this “First Amendment”), is
entered into by and between Alon USA Energy, Inc., a Delaware corporation (the
“Company”), and Delek US Holdings, Inc., a Delaware corporation (“Delek”). This
First Amendment is an amendment to that certain Amended and Restated Stockholder
Agreement, dated as of April 14, 2015 (the “Agreement”), by and between the
Company and Delek.
WHEREAS, the Company and Delek desire to amend the Agreement with respect to the
matters set forth herein; and
WHEREAS, in reliance on the Company’s covenants and agreements made in this
First Amendment, Delek has decided not to submit a written notice of nominations
of persons for election as directors of the Company at the 2016 annual meeting
of Company stockholders as provided in Section 13 of the Amended and Restated
Bylaws of the Company.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Company and Delek hereby agree as follows:
Section 1. Amendments.
(a) The parenthetical in Section 1.06(a) of the Agreement is hereby amended and
restated to read in its entirety as follows:
(and, for purposes of satisfying this requirement, the Additional Directors
shall be considered Independent Directors until the 2016 annual meeting of
Company stockholders)
(b) The second parenthetical in Section 1.06(c) of the Agreement is hereby
amended and restated to read in its entirety as follows:
(and, for purposes of satisfying this requirement, the Additional Directors
shall be considered Independent Directors until the 2016 annual meeting of
Company stockholders)
(c) The Agreement is hereby amended to add a new Section 1.07(e) (and a new
Exhibit F, which is attached hereto as Exhibit F and incorporated by reference
in new Section 1.07(e)) to read in its entirety as follows:
(e)    The Company represents and warrants to Delek that the Board of Directors
has adopted the resolution(s) attached as Exhibit F pursuant to which it
determined that the Delek Directors serving on



--------------------------------------------------------------------------------

Exhibit 10.1

the Board of Directors at the time such resolutions were adopted are
“independent directors” (as defined in NYSE rules and regulations).
(d) The Agreement is hereby amended to add a new Section 3.01(f) to read in its
entirety as follows:
(f)    The Company represents and warrants to Delek that the Board of Directors
has duly adopted the 2016 Amendment Resolutions.
(e) The Agreement is hereby amended to add to Section 4 a new definition of the
term “2016 Amendment Resolutions” (and a new Exhibit G, which is attached hereto
as Exhibit G and incorporated by reference in the new definition of 2016
Amendment Resolutions) to read in its entirety as follows:
“2016 Amendment Resolutions” means the duly adopted resolutions of the Board of
Directors in the form attached hereto as Exhibit G.
(f) Section 6.09(c) of the Agreement is hereby amended and restated to read in
its entirety as follows:
(c)    This Agreement shall terminate automatically, and without any further
action, upon the first anniversary of the Closing.
(g) The Agreement is hereby amended (i) to renumber Section 6.14 as Section 6.15
and (ii) to add a new Section 6.14 (and a new Exhibit H, which is attached
hereto as Exhibit H and incorporated by reference in new Section 6.14) to read
in its entirety as follows:
SECTION 6.14    2016 Annual Meeting Matters.
Notwithstanding any other provision in this Agreement to the contrary:
(a)    In connection with the 2016 annual meeting of Company stockholders, the
number of directorships constituting the Board of Directors shall be 11, and the
Company and the Board of Directors shall nominate as the slate of 11 directors
of the Company for election as directors at the 2016 annual meeting of Company
stockholders (and shall recommend the stockholders vote in favor of) the persons
listed or selected in accordance with the procedures described herein or on
Exhibit H (the “2016 Director Nominees”).
(b)    If any of the 2016 Director Nominees become unavailable to stand for
election or serve as a director of the Company prior to the 2016 annual meeting
of stockholders, his or her replacement shall be selected as follows:

2



--------------------------------------------------------------------------------

Exhibit 10.1

(i)    the person or persons to replace any of the persons identified in 1
through 4 on Exhibit H shall be selected by the Independent Nominating
Committee, shall qualify to be Independent Directors and shall be reasonably
acceptable to Delek;
(ii)    the person or persons to replace any of the persons identified in 5
through 9 on Exhibit H shall be selected by Delek and shall be reasonably
acceptable to the Independent Nominating Committee in its good faith judgment to
serve as a director of the Company; provided that the fact that a person is
serving or has served as an officer or director of Delek or its Affiliates, in
and of itself, shall not cause such person to be unacceptable to the Independent
Nominating Committee; and
(iii)    the person or persons identified or to be identified in 10 and 11 on
Exhibit H and any person or persons selected to replace any of such persons
identified in 10 and 11 on Exhibit H shall be a person submitted to the
Independent Nominating Committee by Delek who qualifies as an Independent
Director and is reasonably acceptable to the Independent Nominating Committee in
its good faith judgment to serve as a director of the Company.
(c)    The Company shall include the 2016 Director Nominees in the notice of the
2016 annual meeting of Company stockholders and in the proxy statement and on
the proxy card distributed by the Company to Company stockholders in connection
therewith, and shall recommend that the Company stockholders vote in favor of
the 2016 Director Nominees.
(d)    The Company shall take all steps necessary for the due and proper
noticing and calling at the 2016 annual meeting of the Company stockholders and
the holding of such meeting on or about May 3, 2016 including, without
limitation, the establishment of an appropriate record date for such meeting,
and the distribution of the notice of and the proxy statement for such meeting
all in each case consistent with the Company’s past practices.
Section 2. Authorization, etc.
(a) The Company represents and warrants to Delek that (i) the execution and
delivery of this First Amendment by the Company have been duly authorized by all
necessary corporate action on the part of the Company (including, without
limitation, advance Independent Director Approval and advance approval of the
Board of Directors) and no other corporate proceedings on the part of the
Company are necessary to authorize this First Amendment and (ii) this First
Amendment has been duly executed and delivered by the Company and constitutes a
valid and

3



--------------------------------------------------------------------------------

Exhibit 10.1

binding obligation of the Company, and is enforceable against the Company in
accordance with its terms.
(b) Delek represents and warrants to the Company that (i) the execution and
delivery of this First Amendment by Delek have been duly authorized by all
necessary corporate action on the part of Delek and no other corporate
proceedings on the part of Delek are necessary to authorize this First Amendment
and (ii) this First Amendment has been duly executed and delivered by Delek and
constitutes a valid and binding obligation of Delek, and is enforceable against
Delek in accordance with its terms.
Section 3. Status. This First Amendment amends the Agreement, but only to the
extent expressly set forth herein. All other provisions of the Agreement remain
in full force and effect. Unless otherwise defined herein, initially capitalized
terms have the meaning given them in the Agreement. If any provision of this
First Amendment is inconsistent with any provision of the Agreement, the
provision of this First Amendment shall control.
Section 4. Governing Law. This First Amendment shall be construed in accordance
with and governed by the laws of the State of Delaware.
Section 5. Counterparts; Effectiveness. This First Amendment may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This First Amendment shall become effective when each party hereto shall have
received counterparts thereof signed by the other party hereto.
Section 6. Severability. If any term, provision, covenant or restriction of this
First Amendment is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this First Amendment shall remain in full force and effect and
shall in no way be affected, impaired or invalidated, provided that the parties
hereto shall negotiate in good faith to attempt to place the parties in the same
position as they would have been in had such provision not been held to be
invalid, void or unenforceable.
Section 7. Further Assurances. Delek and the Company shall cooperate and take
such action as may be reasonably requested by the other party in order to carry
out the provisions and purposes of this First Amendment; provided, however, that
neither Delek nor the Company shall be obligated to take any actions or omit to
take any actions that would be inconsistent with applicable Law.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Stockholder Agreement to be executed as of the date first
referred to above.


DELEK US HOLDINGS, INC.






By:    /s/ Fredererc Green                
Name:    Frederec Green
Title:    EVP




By:    /s/ Kent B. Thomas                
Name:    Kent B. Thomas
Title:    General Counsel






ALON USA ENERGY, INC.






By:    /s/ Shai Even                    
Name:    Shai Even
Title:    SVP & CFO





5



--------------------------------------------------------------------------------




Exhibit F


NYSE Independence Resolutions


[Capitalized terms used in the resolution are appropriately defined in the full
resolutions.]


WHEREAS, the Nominating and Corporate Governance Committee has affirmatively
determined that none of the following directors have disclosed any relationship
that would disqualify such directors from being found to be independent under
the applicable rules of the New York Stock Exchange:


Ezra Uzi Yemin
Frederec Green
Assaf Ginzburg
Avigal Soreq
Mark Smith


(the “Considered Directors”); and


WHEREAS, that the Nominating and Corporate Governance Committee has recommended
that the Board of Directors make a determination as to the independence of each
of the Considered Directors under the applicable rules of the New York Stock
Exchange;


NOW THEREFORE BE IT RESOLVED, the Board has determined that the Considered
Directors have no material relationship with the Company (either directly or as
a partner, stockholder or officer of an organization that has a relationship
with the Company) and qualify as independent directors pursuant to Section
303A.02 of the NYSE Listed Company Manual.





6



--------------------------------------------------------------------------------




Exhibit G
2016 Amendment Resolutions
[Capitalized terms used in the resolution are appropriately defined in the full
resolutions.]
RESOLVED that:
(i) effective immediately, the proviso at the end of the second sentence of
Bylaw 17 of the Amended and Restated Bylaws of the Company (the “Bylaws”) is
hereby amended to replace “2016 Annual Meeting of Stockholders” with “2017
Annual Meeting of Stockholders”; and
(ii) effective immediately, the proviso at the end of the second sentence of
Bylaw 27 of the Bylaws is hereby amended to replace “2016 Annual Meeting of
Stockholders” with “2017 Annual Meeting of Stockholders”.



7



--------------------------------------------------------------------------------




Exhibit H


Director Nominees for the 2016 Annual Meeting


1.    Ron W. Haddock
2.    Zalman Segal
3.    Ilan Cohen
4.
David Wiessman

5.    Ezra Uzi Yemin
6.    Assaf Ginzburg
7.    Frederec Green
8.    Avigal Soreq
9.    Mark D. Smith
10.    TBD Independent
11.    TBD Independent


“TBD Independent” means a person who qualifies as an Independent Director
submitted to the Independent Nominating Committee by Delek and reasonably
acceptable to the Independent Nominating Committee in its good faith judgment to
serve as a director of the Company.

8

